 NORRIS SUCKER RODS 195Norris Sucker Rods and Zachary Trosky.  Case 17ŒCAŒ21436 September 15, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND SCHAUMBER On October 18, 2002, Administrative Law Judge Al-bert A. Metz issued the attached decision. The Respon-dent filed exceptions and a supporting brief. The General Counsel filed an answering brief and Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Norris Sucker Rods, Tulsa,                                                            1 In agreement with the judge, we conclude that Respondent violated Sec. 8(a)(5) and (1) of the Act by refusing to provide the information requested by the Union on October 29, 2001, namely a list of employ-ees who submitted absence excuse slips in the prior 6 months, and copies of the absence excuse slips for each of those employees with ﬁmedical information directly stating diagnosis, treatment, or medica-tion givenﬂ redacted. The judge did not separately address the Respondent™s failure to provide the list of employees who had submitted absence excuse slips in the 6 months preceding the Union™s request. The Respondent did not raise any claim of confidentiality or any other legitimate defense of its refusal to provide this relevant information about unit employees. Its failure to provide it violated Sec. 8(a)(5) and (1), and we shall therefore order the Respondent to provide it to the Union.  Although the Union requested a list of ﬁall employeesﬂ who submit-ted absence excuse slips, we agree with the Respondent that the Union made no showing of relevance with respect to nonunit employees. Indeed, the record reflects that the Union intended to request the names and excuse slips of bargaining unit employees only, and did not intend for the request to encompass nonunit employees. We shall modify the judge™s recommended order accordingly. With regard to the redacted absence excuse slips, Respondent as-serted during the hearing that, even after the Union™s proposed redac-tion, it would be possible to discern the type of treatment provided to its employees by examining the treating physician™s name. The Union did not assert any claim to the names of the treating physicians.  In these circumstances, we shall require Respondent to produce the absence excuse slips with the names of treating physicians and medical informa-tion directly stating diagnosis, treatment, or medication given redacted. There are no exceptions to the judge™s finding that the question of which party should be required to bear the cost of producing the re-dacted absence slips was appropriate for the parties to address during bargaining. Oklahoma, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(a). ﬁ(a) Refusing or failing to bargain in good faith with United Steelworkers Union of America, AFLŒCIOŒCLC, and its Local Union No. 4430 (Union) by failing or re-fusing to furnish the Union information relevant to the processing of grievances or the administration of the col-lective-bargaining agreement.ﬂ 2. Substitute the following for paragraph 2(a) ﬁ(a) Furnish to the Union in a timely manner a list of bargaining-unit employees who submitted absence ex-cuse slips during the 6 months prior to October 29, 2001, and copies of the absence excuse slips for those employ-ees with the names of treating physicians and medical information directly stating diagnosis, treatment, or medication given redacted.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to bargain in good faith with the United Steelworkers Union of America, AFLŒCIOŒCLC, and its Local Union No. 4430 (Union) by failing or refusing to furnish the Union information relevant to the processing of grievances or the administration of the col-lective-bargaining agreement. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL furnish to the Union in a timely manner a list of bargaining-unit employees who submitted absence excuse slips during the 6 months prior to October 29, 2001, and copies of the absence excuse slips for those employees with the names of treating physicians and 340 NLRB No. 28  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196 medical information directly stating diagnosis, treatment, 
or medication given redacted. 
WE WILL on request bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of our employees in the 
following appropriate unit. 
All production and maintenance employees employed 

at the Respondent™s Tulsa, Oklahoma facility, exclud-
ing watchmen, clerks, timekee
pers, office force, office 
janitors, head nurse, industrial nurse, supervisors, ex-

ecutive staff, technical, engi
neering, quality assurance 
technician or time study men, clerical employees in the 
production control department and other employees ex-
cluded from such appropriate bargaining unit under the 
terms of the Labor-Management Relations Act of 1947, 
as amended. 
NORRIS SUCKER RODS 
Charles T. Hoskin Jr.,
 Esq., 
for the General Counsel.
 W. Kirk Turner,
 Esq., for the Respondent.
  DECISION1ALBERT A. METZ, Administrative Law Judge. The issue 
presented is whether the Respondent unlawfully refused to 
produce employee doctor excuses requested by the Steelwork-
ers Union and thereby violated Section 8(a)(1) and (5) of the 
National Labor Relations Act (Act).
2 On the entire record, in-
cluding my observation of the demeanor of the witnesses, and 
after consideration of the parties™ briefs, I make the following 
findings of fact. 
I. JURISDICTION AND LABOR ORGANIZATION 
The Respondent, a manufacturer of steel products, has an of-
fice and place of business in Tulsa, Oklahoma. The Respondent 
admits, and I find, that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the United Steelworkers of America, an affiliate of the AFLŒ
CIOŒCLC and its Local Union No. 4430 (Union) are labor or-
ganizations within the meaning of Section 2(5) of the Act. 
II. REQUEST FOR INFORMATION 
The Respondent and the Union have had a long-term collec-
tive-bargaining relationship at th
e Tulsa plant for a unit of pro-
duction and maintenance employee
s. The parties™ collective-
bargaining agreement sets forth an excused attendance policy 
including medical/dental appoin
tments ﬁsupported by approved 
doctor slip.ﬂ The employees are subject to a credit system 

(points) that rewards or punishes
 their attendance. An employee 
who does not have a satisfactory doctor slip for a medical ab-

sence may be ﬁpointedﬂ for not complying with the excused 

absence policy. 
The Charging Party, Zachary Trosky, is an employee at the 
Respondent™s Tulsa plant. He serves as a steward for the local                                                           
 1 This case was heard at Tulsa, Oklahoma, on May 21, 2002. All 
dates in this decision refer to the year 2001 unless otherwise specifi-
cally stated.  
2 29 U.S.C. § 158 (a)(1) and (5).  
Union. In October Trosky received complaints from employees 
that the Respondent might be 
applying the doct
or slip policy 
unevenly. On October 19, Tros
ky spoke to the Respondent™s 
nurse, Debbie Romines, in an effort to learn how the policy was 
being enforced. He requested co
pies of all employees™ doctor 
notes for the previous 6-month period. Romines passed on that 
request to Dan Bisett, the Re
spondent™s human resources man-ager.  
Bisett discussed the information request with Trosky on the 
same day. Bisett said he coul
d not turn over the doctor slips without the Union first getting releases from employees. Bisett 
gave Trosky a medical release 
form for employees to sign. 
During their conversation Trosky stated that he had previously 
submitted a doctor™s excuse that did not cover all of the days he 
had been absent and he was not 
pointed. This was the last time 
that representatives of the Re
spondent and the Union discussed the matter. Subsequent to this 
meeting Trosky received a point 
for the previously excused absence he had mentioned to Bisett. 

On October 24, Trosky filed a grievance on his own behalf for 
the point he had received.   
On October 23, Trosky filed a written grievance concerning 
employee John Martin™s complaint that he had been ﬁpointedﬂ 
for submitting an inadequate doctor™s slip to the Respondent. 
Trosky noted in the grievance 
that ﬁmany other [similar] doc-
tor™s slips have been [ac
cepted] no questions asked.ﬂ 
On October 29, Trosky left a written information request on 
Bisett™s desk. That document stated 
 In order to prepare for a grievance I am requesting a list of the 

names of all employees who have had doctor slips over the 
past six months, and copies of 
each doctor slip for these em-
ployees. Doctor slips that have any medical information di-
rectly stating diagnosis, treatment, or medication given should 
have said information blocked out. All other information 
should be kept intact. 
 Bisett subsequently read Trosky™s request and replied by 
writing at the bottom of the letter 
 Request denied. The Union must have signed a authorization 

from each [employee] permitting the Co. to release per-
sonal/medical information. You have that form in your pos-
session. With respect to the numb
er of [employees] presenting 
doctor™s slipŠsuch a task is laborious & expensive process. 
The Co. will under take such a task at the Union™s expense. 
Kindly inform the Company if you (Union) are ready to pay 
for it.   
 The parties did not exchange any further communication on 
the subject. Trosky filed the char
ge in this case on November 7, and amended it on December 27. 
Bisett testified that the retrieval of the information the Union 
was seeking would be laborious. 
He estimated that 6 month™s 
worth of doctor slips could amount to 1400Œ1500 such excuses.  
III. ANALYSIS The Government contends that
 the Respondent™s October 29, 
refusal to supply the names and doctor slip information re-

quested by Trosky is an unlawful refusal to bargain. The Re-
spondent argues that it has not 
refused to bargain but has only 
 NORRIS SUCKER RODS 197sought to protect confidential employee information from unau-
thorized release.  
It is well settled that an em
ployer has an obligation, under 
Section 8(a)(5) of the Act, to comply with a union™s request for 
information which is relevant to 
the processing of grievances or the administration of a collective-bargaining agreement unless 
there is a showing that the information requested is unduly 
burdensome, legitimately confidential, privileged in nature, or 
has been waived. 
NLRB v. Acme Industrial Co., 385 U.S. 432 
(1967); Detroit Edison Co. v. NLRB, 440 U.S. 301 (1979); Tom™s Ford, Inc.,
 253 NLRB 888 (1980). The Supreme Court held in Detroit Edison that a union™s interest in arguably rele-
vant information does not alwa
ys predominate over all other 
interests. Rather, the Court indicated that determining the em-

ployer™s duty to supply such info
rmation when it is assertedly 
confidential requires a balancing of the union™s need for the 
information against the legitimate
 and substantial confidential-
ity interests of the employer. The party asserting the claim of 

confidentiality has the burden of proof. 
McDonnell Douglas 
Corp., 224 NLRB 881, 890 (1976). In Exxon Co. USA,
 321 NLRB 896, 898 (1996), the Board discussed such confidential-
ity claims in detail 
 A union™s interest in relevant and necessary information, 
however, does not always predominate over other legitimate 
interests. As explained by the Supreme Court in 
Detroit Edi-
son, ﬁa union™s bare assertion that it needs information to 
process a grievance does not automatically oblige the em-
ployer to supply all the information in the manner requested.™™ 
440 U.S. at 314. Thus, in dealing with union requests for rele-
vant but assertedly confidential information possessed by an 
employer, the Board is required to balance a union™s need for 
the information against any ﬁlegitimate and substantial™™ con-
fidentiality interest established by the employer. It is also well 
settled that, as part of this ba
lancing process, the party making 
a claim of confidentiality has the burden of proving that such 

interests are in fact present and of such significance as to out-
weigh the union™s need for the information. 
Jacksonville Assn. 
for Retarded Citizens
, 316 NLRB 338, 340 (1995). Thus, to 
trigger a balancing test, an employer must first timely raise 
and prove its confidentiality claim. 
Detroit Newspaper 
Agency
, 317 NLRB 1071, 1072Œ1074 (1995). Further, an 
employer possessing the informa
tion and refusing to disclose 
it on confidentiality grounds has a duty to seek an accommo-
dation through the bargaining proc
ess. Thus, when a union is 
entitled to information about which an employer has legiti-

mately advanced a confidentiality concern in a timely manner, 
the employer must bargain towards an accommodation be-
tween the union™s need for the information and the em-
ployer™s justified confidentiality concern. 
Pennsylvania 
Power Co.,
 301 NLRB 1104, 1105Œ1106 (1991). 
 The Union seeks the doctor slips in order to gauge whether 
the Respondent has equitably admi
nistered the excused medical 
leave procedure. The Union™s request was a legitimate inquiry 
designed to inform it, through comparative analysis, if the Re-
spondent was disparately interpreting medical slips or unfairly 
giving points to employees. I find that the Union™s request was 
relevant and reasonabl
y necessary to its representative duty to 
investigate and prosecute grievances. 
NLRB v. Acme Industrial Co., 385 U.S. 432 (1967); 
NLRB v. Truitt Mfg. Co.,
 351 U.S. 
149 (1956); Doubarn Sheet Metal
, 243 NLRB 821 (1979). 
The Respondent™s conditions for producing the doctor slip 
information were (1) Medical releases from each employee 
were necessary in order to disclose ﬁpersonal/confidentialﬂ 
information about the employee, and (2) The Union should pay 
the production costs. Trosky sou
ght to meet the confidentiality 
issue by assuring the Respondent the Union did not seek infor-

mation that would disclose ﬁany medical information directly 
stating diagnosis, treatment, or medication.ﬂ Thus the Union 
tried to eliminate the confidentiality issue altogether by agree-
ing with the Respondent that medical information should not be 
produced. The Respondent refused 
that limited request without 
stating any reason why redaction 
of medical references would 
not satisfy its confidentiality co
ncern. The Respondent also did 
not seek to further discuss or clarify the matter with the Union. 
I find that the Respondent has not met its burden of showing 
that it had a legitimate and substantial interest in sheltering 
censored doctor™s slips as confidential. 
McDonnell Douglas 
Corp., supra. Furthermore, the Re
spondent did not seek to ne-gotiate an accommodation with the Union as to any of the al-
leged confidentiality concerns it had about the redacted doctor 
slips. Exxon Company USA
, supra. I conclude, therefore, that 
the Respondent™s refusal to produce doctor notes was a viola-
tion of its duty to bargain in good faith and was a violation of 
Section 8(a)(1) and (5) of the Act.
3 Washington Gas Light Company, 273 NLRB 116, 117 fn. 11(1984). 
CONCLUSIONS OF LAW 
1. Norris Sucker Rods, is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The United Steelworkers of America, an affiliate of the 
AFLŒCIOŒCLC, and its Local Union No. 4430 are labor or-
ganizations within the meaning 
of Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act.  
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
4ORDER The Respondent, Norris Sucker Rods, Tulsa, Oklahoma, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain collectively with the United Steel-
workers of America, an affiliate of the AFLŒCIOŒCLC, and its 
Local Union No. 4430, by refusing to furnish the Union with 
                                                          
 3 The Respondent™s second precondi
tion to producing doctor slips 
involved the Union paying the costs of production. I find that is a mat-
ter for the parties to deal with through good-faith bargaining.  
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198 requested employee doctor slips (to the extent that such records 
do not include individual 
medical information). 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Furnish the Union the requested employee doctor slips (to 
the extent that such records 
do not include individual medical 
information). (b) On request, bargain in good faith with the Union as the 
exclusive collective-bargaining representative of the employees 

in the following appropriate unit 
 All production and maintenance 
employees employed at the 
Respondent™s Tulsa, Oklahoma, facility, excluding watch-

men, clerks, timekeepers, office force, office janitors, head 
nurse, industrial nurse, supervisors, executive staff, technical, 
engineering, quality assurance technician or time study men, 
clerical employees in the production control department and 
other employees excluded from
 such appropriate bargaining 
unit under the terms of the Labor-Management Relations Act 
of 1947, as amended.  
 (c) Within 14 days after service by the Region, post at its fa-
cility in Tulsa, Oklahoma, copies of the attached notice marked 
ﬁAppendix.ﬂ5  Copies of the notice, on forms provided by the 
Regional Director for Region 17, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since October 29, 2001. 
Excel Container, Inc.,
 325 
NLRB 17 (1997). 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
                                                           
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  